Title: To Alexander Hamilton from Isaac Ledyard, [27 September 1780]
From: Ledyard, Isaac
To: Hamilton, Alexander



[Fishkill, New York, September 27, 1780]
Dear Sir

Since writing two Letters to his Excely. concrning Mr. Wm. Smyth. I have learned for a certainty that he was laying a plan for rescuing Joshua Smyth which was frustrated by Col. H. Hay his Uncle in Law. 
I would wish to give you all ye. information I can in this young Mans Case that you may be ye. better able to determine concerning him, which causes you this trouble.
I am my dear Col.   Your Affectionate
I Ledyard
Col. Hammilton

